EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT ("Agreement"), effective as of October 1st, 2012, is
made and entered into by and between Medytox Solutions, Inc., a Nevada
corporation with its principal place of business at 400 South Australian Avenue,
Suite 800, West Palm Beach, Florida, 33401, together with its affiliates,
successors and assigns (the "Company"), and Dr. Thomas F. Mendolia, with an
address at 530 North Trade Street, #403, Winston Salem, North Carolina  27101
("Employee").

WHEREAS, the Company desires to employ Employee on the terms and conditions of
this Agreement, and Employee desires to be employed by the Company on the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement and for other good and valuable consideration, the parties
agree as follows:

1.

Position and Duties. Employee shall serve as the Company’s Chief Executive
Officer of the Companies Laboratories.  Employee will report to the Company's
Chief Executive Officer and Board of Directors. Employee shall have such duties
and authority consistent with this position and as may be reasonably modified at
the Company's discretion and assigned to him from time to time by the Company.
The Company may reassign Employee to another position, with a commensurate
change in duties and reporting responsibility, at any time. Employee agrees to
use his best efforts to perform his duties for the Company diligently and to the
best of his ability. Employee shall not undertake, either as an owner, director,
shareholder, employee, or otherwise, the performance of services for
compensation (actual or expected) for any other entity without the express
written consent of the Company's Chief Executive Officer.  During his employment
with the Company, Employee agrees to: (i) devote his full business time and
attention to performing his duties under this Agreement; (ii) serve the Company
at all times faithfully, diligently and to the best of his ability; (iii) use
his best efforts to promote the success of the Company's business; (iv)
cooperate fully in the advancement of the best interests of the Company; and (v)
comply with all policies, procedures, and practices established by the Company
from time to time and perform services in accordance with all applicable laws.

2.

Employment Term. The Company agrees to employ Employee and Employee agrees to be
employed by the Company subject to the terms and conditions of this Agreement,
for a period of three (3) years beginning on October 1st, 2012, unless earlier
terminated as provided by Section 4 of this Agreement (the "Employment Term").
This Agreement will be automatically renewed at the expiration of the Employment
Term for successive one-year Terms, pursuant to the terms and conditions set
forth herein; provided that, either party may terminate this Agreement upon the
expiration of its then-current Employment Term by delivering written notice of
his/its intention to the nonterminating party not less than ninety (90) days
prior to the expiration of the then-current Employment Term. During the notice
period, Employee's Base Salary and Benefits under Section 3 will remain
unchanged; provided, however, that Employee must fulfill all duties and
responsibilities set forth herein and use his best efforts to train and support
any replacement hired by the Company. Failure of Employee to comply with this
requirement may result in Termination for Cause (as defined below).





{26027935;1}






3.

Compensation and Benefits.

(a)

Base Salary. The Company shall pay Employee an annual gross salary of
$240,000.00, subject to applicable withholdings and deductions, which shall be
payable in accordance with the Company's customary semi-monthly payroll
practices ("Base Salary"). Employee's Base Salary will be reviewed annually
during the Employment Term and may be modified at the Company's discretion.

(b)

Shares.

(i)

Employee will receive a total of four million five hundred thousand (4,500,000)
shares of common stock, par value $.0001 per share (the "Common Stock"), of the
Company upon signing of this Agreement;

(ii)

Employee will receive options to purchase a total of three million (3,000,000)
shares of Common Stock as follows and as provided in the Stand-Alone Option
Agreement with the Company in substantially the form attached as Exhibit A:

(A)

options to purchase one million (1,000,000) shares of Common Stock exercisable
at $2.50 per share on or before December 31st, 2017;

(B)

options to purchase one million (1,000,000) shares of Common Stock exercisable
at $5.00 per share on or before December 31st, 2017; and

(C)

options to purchase one million (1,000,000) shares of Common Stock exercisable
at $10.00 per share on or before December 31st, 2022; and

(iii)

Employee will receive a total of one thousand (1,000) shares of Series B
Non-Convertible Preferred Stock, par value $.0001 per share (the "Preferred
Stock" and, collectively with the Common Stock, the "Company Stock"), of the
Company upon signing of this Agreement.

All shares issued to and received by Employee will be fully paid, non-assessable
and free from any liens or encumbrances by the Company.

(c)

Vacation, Sick Leave, and Personal Days. Employee will be entitled to three (3)
weeks of vacation, six (6) days of sick leave, and six (6) personal days per
year. Vacation time, personal days, and sick leave shall not be accumulated
after the end of any year. Employee’s use of vacation time shall be subject to
the Company's prior approval. Sick leave shall accumulate at the rate of
one-half day per month.

(d)

Expenses. During his employment with the Company, upon the submission of
reasonable supporting documentation by Employee and in accordance with the
Company’s reimbursement policy, the Company shall reimburse Employee for all
reasonable and customary business expenses incurred by Employee in the course of
and pursuant to the business of the Company up to $2,500.00 monthly.





{26027935;1}

2






(e)

Benefits. During his employment with the Company, Employee shall be eligible to
participate in all employee benefit plans, policies, programs, and other
benefits of the Company generally maintained for Company employees. The Company
does not guarantee the adoption or continuance of any particular plan or program
during the term of Employee's employment and reserves the right to amend or
terminate any such plan at any time for any reason. Employee's participation in
any benefit plan or program shall be subject to the provisions, rules,
regulations and laws applicable thereto.

4.

Termination. Notwithstanding any other provision of this Agreement, prior to
expiration of the Employment Term, this Agreement may be terminated under the
following circumstances:

(a)

Termination by the Company for Cause. Employee's employment hereunder may be
terminated at any time by the Company for "Cause" upon written notice to the
Employee. For purposes of this Section 4(a), "Cause" shall mean: (i)
embezzlement, theft or other misappropriation of any Company property including,
but not limited to, any misuse of Company funds or submission of any false,
improper, or unnecessary expense reports, (ii) any conviction of, withhold of
adjudication as to, or plea of no contest (nolo contendre) entered by Employee
as to any violation of law, other than a minor traffic offense which results in
a conviction for or plea of guilty to a felony involving moral turpitude, fraud
or misrepresentation, (iii) material breach of his fiduciary obligations to the
Company, (iv) any material failure to perform his job duties or material neglect
of his job duties, which failure or neglect is not cured within ten (10) days
following written notice to the Employee, (v) any breach of this Agreement,
which breach is not cured within ten (10) days following written notice to the
Employee of such breach, or (vi) any violation by Employee of the laws, rules,
or regulations or orders of any governmental agency applicable to the Company.
If Employee's employment is terminated by the Company for Cause, in addition to
any other remedies the Company may have at law or in equity, the Employment Term
shall expire immediately and the Company's obligations under Section 3 hereof
shall immediately cease, except that the Company shall pay to Employee any
earned but unpaid Base Salary.

(b)

Termination by the Company without Cause. Employee's employment hereunder may be
terminated at any time by the Company for any reason (other than Cause as
defined above), by providing Employee with thirty (30) days written notice.
During the notice period, Employee's Base Salary and Benefits under Section 3
will remain unchanged; provided, however, that Employee must fulfill all duties
and responsibilities set forth herein and use his best efforts to train and
support any replacement hired by the Company. Failure of Employee to comply with
this requirement may result in Termination for Cause (as defined above).

(c)

Termination by the Employee. The Employee may terminate his employment with the
Company for any reason by providing thirty (30) days written notice to the
Company's Chief Executive Officer.  During the notice period, Employee's Base
Salary and Benefits under Section 3 will remain unchanged; provided, however,
that Employee must fulfill all duties and responsibilities set forth herein and
use his best efforts to train and support any replacement hired by the Company.
Failure of Employee to comply with this requirement may result in Termination
for Cause (as defined above).





{26027935;1}

3






(d)

Termination due to Death or Disability. In the event of a termination due to
Employee's death or Disability, the Company shall pay to Employee any earned but
unpaid Base Salary within thirty (30) days following Employee's death or
Disability. "Disability" shall mean a mental or physical impairment which
results in the Employee being unable to perform the essential functions of his
position for any consecutive or non-consecutive ninety (90) day period over any
1-year period during the Employment Period. Any dispute regarding the existence,
the extent, or the continuance of a Disability shall be resolved by the
determination of a duly-licensed and practicing physician selected by the mutual
agreement of Employee and the Company. In the event the parties cannot agree on
a physician, the Company may select a physician to evaluate Employee. The cost
of any such medical examination shall be borne equally by the parties.

(e)

Termination Obligations. In the event of Employee's termination for any reason,
Employee shall cooperate fully with the Company in all matters relating to
completing pending work on behalf of Company and the orderly transfer of work to
other employees of the Company. Employee shall also cooperate in the defense of
any action brought by any third party against the Company that relates in any
way to Employee’s acts or omissions while employed by the Company. Employee's
obligations under this Section 4(e) shall survive termination of this Agreement
and Employee's employment with the Company.

(f)

Offices/Directorships. In the event of Employee's termination for any reason,
Employee shall be deemed to have resigned from all offices and directorships
then held with Company.

5.

Confidentiality; Non-Disclosure.

(a)

Confidential Information. "Confidential Information" means any information about
the Company, or any of its customers, clients, suppliers, or vendors in any
form, however and whenever acquired, that is not generally known to business
competitors or the general public, and shall include without limitation: (i)
confidential, secret, and/or proprietary knowledge, data, or information; (ii)
any "trade secret," as that term is defined by the Florida Uniform Trade Secrets
Act ("FUTSA"), § 688.000, et seq., or as defined by any other state or federal
law governing trade secrets, including the Uniform Trade Secrets Act; (iii)
inventions, ideas, products, processes, formulas, patterns, compilations,
devices, methods, techniques, processes, data, research, programs, know-how,
improvements, discoveries, computer programs, source codes, and database
structure; (iv) business methods, operations, plans, projects, finances, prices
and costs, sales and shipping information/techniques, market studies,
competitive analyses, accounts receivable or payable, billing methods, pricing
policies, and other non-public financial information; (v) information concerning
internal affairs, memoranda, policies, legal affairs, and security methods; and
(vi) customer, client, vendor, and supplier names and addresses, lists,
financial information, data, purchasing and supply histories.

(b)

Employee Obligations. During the course of Employee's employment with the
Company, Employee may be given and receive access to Confidential Information.
At all times during and subsequent to Employee's employment, Employee will not,
directly or indirectly, disclose, discuss, publish, disseminate, or otherwise
use or suffer to be used in any manner, any Confidential Information, except as
otherwise allowed by this Agreement.





{26027935;1}

4




Employee will use Confidential Information only for the contemplated purposes
for the sole benefit of the Company and will disclose Confidential Information
only as required in the course and scope of Employee's job duties. Immediately
upon the termination of Employee's employment for any reason or at any time when
requested by the Company, Employee will return all Confidential Information to
the Company. Employee further acknowledges and agrees that a breach of any of
the provisions of this Section 5 will leave the Company without an adequate
remedy at law and therefore agrees that the remedy provided for herein is
equitable and just, namely: (1) the Company shall be entitled to an immediate
injunction to prohibit the further breach of any of these provisions, (2) the
Company shall be entitled to prosecute to the extent allowed by law, and (3) the
Company shall be entitled to recover fees associated with the cost of
prosecution and damages.

6.

Ownership of Company Property and Assignment of Intellectual Property. All
Confidential Information is, and shall remain, the Company's property and
Employee will not remove any Confidential Information from Company premises.
Additionally, any intellectual property, including patent, copyright and
trademark rights, that is created by Employee, within the scope of employment
during the period of his employment with the Company, is hereby irrevocably
assigned to the Company.

(a)

Work Made for Hire. All original works of authorship which are made, developed
or prepared by Employee (solely or jointly with others) within the scope of and
during the period of his employment with the Company, including, but not limited
to, any designs, forms, formulas, materials, products, deliverables, work
product, developmental or experimental work, computer software programs
(including, without limitation, images, text, source code, html code, and
scripts), databases, other original works, and any upgrades, modifications or
enhancements to the foregoing, are the property of the Company, and all right,
title and interest therein shall vest in the Company and shall be deemed a "work
made for hire", as that term is defined in the United States Copyright Act.
Unless otherwise agreed to in writing by the Company, nothing in this or any
other agreement shall be construed to grant to Employee any ownership right,
title or interest in or license to any of the foregoing works. To the extent
that title to any such works may not, by operation of law, vest in the Company,
or such works may not be considered to be "work made for hire", all right, title
and interest therein are hereby irrevocably assigned by Employee to the Company
without limitation. Employee hereby agrees to give to the Company and any person
designated by the Company, any reasonable assistance, and shall execute, or
cause to be executed, any such instrument required to perfect and enforce the
rights defined herein.

(b)

Assignment of Inventions. During the course of Employee's employment with the
Company, Employee may make, develop or conceive of inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registerable under copyright or similar laws, which Employee
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice (collectively referred to as
"Inventions"). The term "Inventions" further includes any useful process,
composition of matter, software, machine, process, discovery, document or
improvement which relates to the business activities in which the Company is or
may become engaged. Employee agrees that he will promptly make full written
disclosure to the Company and hereby assigns to the Company, or its designee, in
perpetuity, all of his right, title, and





{26027935;1}

5




interest in and to any and all Inventions, including background information
necessary to practice such Inventions.

(c)

Patent and Copyright Registrations. The Company and its nominees shall have the
right to apply for statutory protections of such Inventions in any and all
countries and jurisdictions. Furthermore, Employee agrees to assist the Company,
or its designee, at the Company's expense, in every proper way to secure the
Company's rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries
and jurisdictions, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights. Employee
further acknowledges that his obligation to execute or cause to be executed,
when it is in his power to do so, any such instruments or papers shall continue
after the termination of this Agreement or his employment hereunder. If the
Company is unable because of Employee's mental or physical incapacity to secure
Employee's signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers as his agent and attorney in fact, to act for and in his behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by Employee. The foregoing rights shall also apply to any divisions,
continuations, renewals, reissues and extensions of the foregoing, as
applicable, now existing or hereafter filed, issued or acquired.

7.

Restrictive Covenants. Employee agrees to the following Restrictive Covenants:

(a)

Non-Compete. During employment and for a period of twelve (12) months after the
termination of Employee's employment with the Company for any reason whatsoever
("Restricted Period"), Employee will not, directly or indirectly (on Employee's
own behalf or on behalf of any other person or entity) engage in any business or
own an interest in any business, including but not limited to, a sole
proprietorship, partnership, corporation, joint stock company, joint venture,
limited liability company, trust or other form of business entity, or
unincorporated organization, whether as an individual proprietor, partner,
shareholder, joint venturer, member, trustee, officer, director, manager,
consultant, broker, employee, or in any manner whatsoever (except for an
ownership interest not exceeding five percent (5%) of a publicly-traded entity),
that (i) conducts business within the State of Florida or within a one hundred
(100) mile radius of any geographic area in which the Company then conducts
business and (ii) is competitive with any business in which the Company has been
engaged at any time during Employee's employment.

(b)

Non-Solicit of Employees. During the Restricted Period, Employee will not,
directly or indirectly (on Employee's own behalf or on behalf of any other
person or entity), contact, recruit, solicit or otherwise seek to induce any
employee or contractor of the Company to terminate his/her/its employment or
engagement with the Company. This covenant applies to any employee or contractor
who, at the time of such attempted recruitment/hire by Employee is currently
employed or engaged with the Company or was previously employed or engaged with





{26027935;1}

6




the Company within the eighteen (18) month period immediately preceding the
termination of Employee's employment.

(c)

Non-Solicit of Customers/Business Relationships. During the Restricted Period,
Employee will not, directly or indirectly, other than for the benefit of the
Company, solicit, contact, or do business with (if offered to Employee, with or
without solicitation) any customer of the Company regarding any business engaged
in by the Company; and/or divert or attempt to divert from the Company or
otherwise interfere with any business relationship between the Company and any
existing or prospective client or other source of business, investor, customer,
client, vendor or other person or entity with which the Company maintains or has
maintained a business relationship. For purposes of this Agreement, "customer"
shall include any specific prospective or existing person or entity with whom
the Company has engaged in business at any time during Employee's employment or
within the three (3) year period preceding Employee's employment.

(d)

Reasonableness of Restrictive Covenants. Employee has carefully read and
considered the promises made in this Agreement. Employee agrees that the
promises made in this Agreement are reasonable and necessary for protection of
the Company's legitimate business interests, including but not limited to, its
trade secrets; Confidential Information; existing and specific prospective
customer relationships; productive and competent workforce; and undisrupted
workplace. Employee further agrees that prior to signing this Agreement, he has
been provided a reasonable time to review the Agreement and an opportunity to
consult separate counsel concerning the terms of this Agreement.

(e)

Savings Clause; Full Effect. If it is determined by a court of competent
jurisdiction that any restriction in this Section 7 is excessive in duration or
scope or is unreasonable or unenforceable, it is the intention of the parties
that such restriction may be modified or amended by the court to render it
enforceable to the maximum extent permitted by law. Additionally, the Company
shall be entitled to the full benefit of the promises stated in this Agreement.
Accordingly, if Employee violates any or all of the covenants, this Agreement
shall remain in full force and effect beyond the expiration of the term of the
promise, such that the Company receives the full benefit of its bargain.
Employee's obligations under this Agreement shall survive the termination of
Employee's employment with the Company.

(f)

Independent Obligations. The restrictive covenants contained in this Agreement
are independent of any other obligations owed by the Company to Employee. The
existence of any claim or cause of action by Employee against the Company,
whether based on this Agreement or otherwise created, shall not create a defense
to the enforcement by the Company of any restrictive covenants contained herein.

(g)

Injunction. Employee acknowledges that a breach by him of the restrictive
covenants contained in this Agreement will cause irreparable damage to the
Company. Accordingly, in the event of a breach or threatened breach of the
restrictive covenants contained in this Agreement, the Company shall be entitled
to preliminary and permanent injunctive relief against Employee and all persons
or entities acting in concert with Employee, to restrain the violation.





{26027935;1}

7






8.

Employee's Representation. The Employee represents and warrants to the Company
that: (a) there are no restrictions, agreements or understandings, oral or
written, to which Employee is a party or by which Employee is bound that prevent
or make unlawful his entering into, or performing his obligations under, this
Agreement, and that entering into this Agreement will not violate any agreement
to which he is a party or any other legal restriction; (b) he will not use or
disclose any confidential information of any prior employer or other person or
entity during his employment with the Company; (c) he has , at his own expense,
undertaken an independent analysis of the merits and risks of the Company Stock,
including tax and legal consequences of his ownership of the Company Stock; (d)
he has been given an opportunity to review the books and records of the Company,
all of which have been made available to him, including all of the Company's
filings with the Securities and Exchange Commission; (e ) he has had sufficient
time review the books and records of the Company; (f ) he has fully satisfied
himself as to any questions he may have concerning the Company, its assets, its
liabilities and the Company Stock; ( g ) he acknowledges that (A) the Company
Stock issuable pursuant to this Agreement will constitute restricted stock and
that accordingly it cannot be sold, transferred, pledged, hypothecated, assigned
or otherwise disposed of unless registered under the Securities Act of 1933, as
amended, and any related state securities laws or such sale, transfer, pledge,
hypothecation, assignment or disposal is otherwise exempt from such registration
requirements, (B) he may have to hold the Company Stock for an indefinite period
of time, and (C) he may have to bear the complete economic loss of his
investment in the Company Stock; ( h ) none of the information supplied by
Employee to the Company or any representative of the Company or placement agency
in connection with Employee's employment by the Company misstated a material
fact or omitted information necessary to make the information supplied not
materially misleading; ( i ) his entering into, or performing his obligations
under, this Agreement will not make the Company subject to any order, legal
process, decree, or prohibition to which it would not otherwise be subject and
will not limit or adversely affect the Company or its business and (j) he, or
persons he has retained, has knowledge, skill and experience in financial
business and investment matters relating to an investment of this type and are
capable of evaluating the merits and risks of such investment and protecting
such Employee in connection with an investment in the Company Stock.

9.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without reference to principles of
conflict of laws. Employee agrees to submit to the jurisdiction of the State of
Florida; Employee agrees that any dispute concerning the interpretation or
application of this Agreement shall be heard BY A JUDGE AND NOT A JURY; and
agrees that any suit shall be brought exclusively in any state or federal court
of competent jurisdiction in Palm Beach County, Florida. Employee waives any and
all objections to jurisdiction or venue.

10.

Miscellaneous. The prevailing party in any dispute concerning enforcement of the
terms of this Agreement shall be entitled to recover reasonable attorneys' fees
and costs. The waiver by the Company of any breach or default by Employee of any
of the terms of this Agreement shall not be deemed to be, nor shall the same
constitute, a waiver of any subsequent breach or default on Employee's part.
This Agreement may be signed in two counterparts, each shall be deemed an
original and both of which shall together constitute one agreement. This
Agreement contains the complete, full, and entire understanding of the parties
and supersedes any prior agreements between the Company and Employee as to the
subject matter. This





{26027935;1}

8




Agreement may not be altered, modified, waived, or amended except by written
instrument signed by the parties. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party's rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
If any provision contained in this Agreement shall be found invalid by any court
of competent jurisdiction, such findings shall not affect the validity of the
other provisions contained in this Agreement and the invalid provisions shall be
deemed to have been severed from this Agreement. The provisions of this Section
and Sections 4(e), 5, 6, 7, and 8 shall survive the termination or expiration of
this Agreement and the Employment Term. Employee may not assign any rights under
this Agreement, but the Company may assign its rights under this Agreement. This
Agreement shall inure to the benefit of the Company's successors, assigns, and
related entities, regardless of whether such entity is in existence at the time
of this Agreement or formed thereafter, and Employee hereby consents to the
assignment to and enforcement of this Agreement by any successor, assignee,
co-employer, parent, affiliate, joint venture or related entity of the Company.
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered by hand or when
deposited in the United States mail, by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

The Company:

400 South Australian Avenue

Suite 800

West Palm Beach, Florida  33401

Attn: William Forhan

Employee:

Dr. Thomas F. Mendolia

530 North Trade Street, #403

Winston Salem, NC  27101

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

11.

Acknowledgment.  Employee acknowledges that he has read and understands this
Agreement and Employee agrees to be bound by the terms and conditions described
in this Agreement.

[Signature Page Follows]





{26027935;1}

9







IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

EMPLOYEE

MEDYTOX SOLUTIONS, INC.

/s/ Thomas F. Mendolia

By:/s/ William Forhan

Dr. Thomas F. Mendolia











{26027935;1}

10


